Citation Nr: 0031568	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as sleep disorder and chronic fatigue, to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for cardiovascular 
disorder and hypertension, to include as due to an 
undiagnosed illness. 

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

4.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness. 

5.  Entitlement to service connection for nightsweats, to 
include as due to an undiagnosed illness. 

6.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness. 

7.  Entitlement to service connection for frequent urination, 
to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for skin rash, to 
include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to July 
1974 with the U.S. Navy, and from November 1990 to June 1991 
with the U.S. Army.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to the benefits 
sought on appeal. 


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO for further development.  During 
the pendency of the veteran's appeal but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000 (Act) became law.  Pub. L. 106-475, 114 Stat. 2096 
(2000).  This liberalizing legislation is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991). 

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

The Act also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

For he reasons outlined below, the Board finds that 
additional development is necessary before appellate action 
may be completed.  

According to April 1998 outpatient treatment records, the 
veteran was afforded a sleep study in December 1997 by the 
Tacoma VA Medical Center, and a continuous positive air 
pressure (CPAP) device was prescribed at that time.  The 
veteran has suggested that this medical evidence  may 
associate his sleep disorder to service in Southwest Asia.  
The report of this study is not in the claims file.  The VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran was afforded a VA neurological examination in 
November 1998.  He gave a history of frequent headaches since 
his return from Southwest Asia.  The headaches were reported 
as less severe since he began treatment for sleep apnea.  An 
MRI was normal.  Following a physical examination in November 
1998, the diagnoses included joint pain and swelling - 
etiology unknown.  The diagnosis appears based entirely on 
history as provided by the veteran without objective clinical 
findings reported in support of the diagnosis.  A diagnosis 
of diarrhea of unknown etiology was also reported at that 
time, likewise without clinical findings.  The claim of night 
sweats does not appear to have been addressed by the 
examiner.  There was no clinical evidence of any skin 
disorder at the time of the examination; however, the veteran 
and his spouse have reported the intermittent observation of 
skin rash, and the veteran contends that his wife has medical 
expertise.  The Board finds that further examination to 
clarify the nature and etiologies of these claimed disorders 
is warranted.

The veteran was also afforded a VA heart examination in 
November 1998.  A heart study showed a slight decrease in 
left ventricular wall motion, with LV ejection of 48%.  It is 
unclear whether a known clinical diagnosis is warranted or 
whether the laboratory findings constitute objective 
indications of a chronic disability.  In the medical history 
in the November 1998 examination, the veteran reported high 
blood pressure upon return from the Persian Gulf, but he also 
indicated that he no longer had the problem and was not being 
treated with medication.  According to a September 1998 
record of hospitalization (only some two months earlier), 
hypertension was noted.  It is the Board's judgment that the 
veteran's cardiovascular status should be clarified, to 
include whether he has an undiagnosed cardiovascular illness.

The veteran was also afforded a VA genitourinary examination 
in November 1998, and the examiner was asked to comment on 
the veteran's urinary frequency, hesitancy, and stream, as 
well as a history of dysuria.  It was noted that the veteran 
reported nocturia 1-2 times per night; stream was forceful; 
there were no problems in stopping or starting; and there was 
frequency during the day.  No diagnosis was recorded; the 
examiner failed to address the question of whether the 
veteran's urinary symptoms constituted an undiagnosed illness 
or were causally linked to service.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000). 

The Board also notes that the veteran had asserted, in 
essence, that because his spouse has special training in 
nursing, her observations relating to the claimed disorders 
is medical evidence in support of his claims.  He indicates 
that he would be able to furnish additional evidence in 
support of her medical expertise.  The Board finds that the 
RO should request this evidence. 

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1.  The RO should contact the veteran for 
the purpose of determining all VA and 
non-VA medical facilities at which he 
received inpatient or outpatient 
treatment pertaining for any of his 
claimed disabilities since service.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities and request that all available 
pertinent clinical documentation, 
including but not limited to, a sleep 
study in December 1997 at the Tacoma VA 
Medical Center, be forwarded to the RO.  
All medical records that are not already 
on file should then be associated with 
the claims folder.

2.  The efforts to obtain those records 
shall continue until the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  If the search for 
records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.  Notification should 
be provided to the veteran that: 
identifies the records that are unable to 
be obtained; briefly explains the efforts 
that the made to obtain those records; 
and describes any further action to be 
taken by the VA with respect to the 
claim.  

3.  The veteran should be requested to 
provide evidence of specialized medical 
knowledge, skill, expertise, training or 
education possessed by his spouse, to 
include  courses taken and diplomas 
awarded.

4.  Upon completion of the foregoing, the 
veteran should be afforded a VA general 
medical examination.  The purpose of the 
examination is to determine the presence 
and likely etiology of any sleep 
disorder, cardiovascular disorder, high 
blood pressure, joint pain, headaches, 
night sweats, diarrhea, frequent 
urination, and skin disorder that may be 
present.  The veteran's entire claims 
folder should be provided to and be 
reviewed by the examiner in connection 
with the examination.

With respect to each of the respective 
claims of entitlement to service 
connection for: sleep apnea, a 
cardiovascular disorder and hypertension, 
joint pain, headaches, night sweats, 
diarrhea, frequent urination, and skin 
rash, the physician should express an 
opinion as to whether the veteran has 

a) the claimed disorders and, if so, 
whether they are attributable to a 
known clinical diagnosis or 

b) objective indications of a 
chronic disability manifested by one 
or more signs or symptoms which may 
be manifestations of an undiagnosed 
illness including, but not limited 
to, fatigue, signs or symptoms 
involving skin, headache, muscle 
pain, joint pain, neurologic signs 
or symptoms, neuropsychological 
signs or symptoms, signs or symptoms 
involving the respiratory system 
(upper or lower), sleep 
disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and 
menstrual disorders or  

In the event the physician opines that 
any of the claimed disabilities can be 
attributed to a known clinical diagnosis, 
he/she is requested to identify the 
disability and report the etiology of the 
disability, without resort to 
speculation, including whether it is at 
least as likely as not that it is 
causally linked to any incident of active 
service.

In the event the physician opines that 
there are objective indications of an 
undiagnosed illness (subparagraph b) 
above), he/she is requested to detail the 
clinical or laboratory findings in 
support of such a conclusion.  

In the event the examiner determines that 
further testing, further examination, 
hospitalization for observation or 
referral to a specialist is warranted or 
necessary to respond to any portion of 
the foregoing, such should be 
accomplished.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claims.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)



- 8 -


